J-S08040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.D-E.L., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.L., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1513 MDA 2020

              Appeal from the Decree Entered November 5, 2020
     In the Court of Common Pleas of York County Orphans' Court at No(s):
                                2020-0149A


BEFORE:      STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 14, 2021

        Appellant, A.L. (“Father”), files this appeal from the decree dated

November 4, 2020, and entered November 5, 2020, in the York County Court

of Common Pleas, which granted the petition of the York County Offices of

Children, Youth, and Families (“CYF” or “the Agency”) to involuntarily

terminate Father’s parental rights to his minor, dependent daughter, D.D-E.L.

(also known as D.L.), born in October 2010 (“Child”), pursuant to the Adoption




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08040-21


Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).1, 2 After a careful review,

we affirm.

       The orphans’ court summarized the procedural and factual history as

follows:

             [Child] has been an adjudicated dependent since March 25,
       2019; however, this case was opened in December of 2018 and
       the family has had ongoing involvement with the Agency since
       2017.[3] [Father] is the natural father of [Child] who was the
       subject of the termination proceedings. On July 27, 2020, the
       [c]ourt made the determination at the hearing that it would serve
       the best interest of [Child] to change the primary goal to adoption,
       with the concurrent goal of reunification. The goal was changed
       due to Mother’s continued state of incompliance and Father’s
       continuous status of minimal progress toward alleviating the
       circumstances that necessitated the placement such as stable
       housing and employment following his eight[-]month absence.[4]
       On October 20, 2020, a Status Conference was held to determine
       the progress of Mother and Father. Mother’s progress remained
       the same and Father’s remained the same except for that he
       reported that he was trying to obtain appropriate housing. On
____________________________________________


1  The parental rights of M.M.L. (“Mother”) were terminated by the same
decree. Mother did not file a separate appeal or participate in the instant
appeal.

2While not referenced specifically by subsections, we observe that the Agency
used language suggestive of Section 2511(a)(1), (2), (5), and (8).

3 The Agency dealt with allegations of, among other things, substance abuse,
domestic violence, inadequate shelter, and corporal punishment.         See
Stipulation of Counsel, 10/30/20, at ¶¶ 6, 7; Order of Adjudication and
Disposition, 3/25/19, at 1-2.

4 The evidence revealed an eight-month period, concluding in April 2020,
where Father had no contact with Child or the Agency. N.T., 11/4/20, at 81-
82, 104, 117. Evelyn Kunce, Pressley Ridge family advocate, stated, “He told
me that he ran away and he wasn’t there. He was absent because of fear of
being picked up and taken away from his children.” Id. at 81-82.



                                           -2-
J-S08040-21


       [November 4, 2020], a lengthy hearing on the Termination of
       Parental Rights was held[5], [6] in which the [c]ourt determined it
       was in [Child]’s best interest to involuntary terminate parental
       rights due to no advancements of Mother’s or Father’s goals from
       the prior hearing. . . .

Orphans’ Court Opinion, 12/21/20, at 1-2 (footnotes added).

       As to its determination with regard to Father, at the conclusion of the

November 4, 2020, termination hearing, the court relevantly stated:

             Father does have a better relationship with [Child], but
       under the statute, Section 2511, Section 5 is grounds for
       termination of parental rights, which I quote, the child be removed
       from the care of the parents by the [c]ourt under voluntary
       agreement with the agency for a period of at least 6 months, the
       conditions which led to removal or placement of the child continue
       to exist and the parent cannot or will not remedy those conditions
       within a reasonable period of time, the services, assistance
       reasonably available to the parent are not likely to remedy the
____________________________________________


5 Father was present and represented by counsel. Mother was initially present
but chose to leave the proceedings part-way through. She was represented
by counsel throughout the proceeding. The Agency presented the testimony
of: Cameron Shertzer, York County Adult Probation Officer; Jodi Rupp.,
Families United Network drug and alcohol monitor; Sydney Tamburello,
JusticeWorks family resource therapist; Michael Breeland, Pressley Ridge
therapist; Evelyn Kunce, Pressley Ridge family advocate; Jeanette Nafzinger,
Pressley Ridge family advocate; and Kirk Everts, Agency caseworker. Notably,
Ms. Tamburello’s and Ms. Nafzinger’s testimony related solely to Mother. The
court additionally interviewed Child in camera. Child was represented by legal
counsel as well as a guardian ad litem, both of whom argued in support of
termination of Father’s parental rights. N.T., 11/4/20, at 141-43. Lastly, the
court heard from a CASA (Court Appointed Special Advocate), who reiterated
Child’s desire for adoption. Id. at 143-44.

6The parties incorporated the dependency record as to Child. N.T., 11/4/20,
at 7. It was noted that counsel submitted a joint stipulation on October 30,
2020. Id. We observe that this stipulation covers much of the factual and
procedural history as to the dependency proceedings. See Stipulation of
Counsel, 10/30/20.


                                           -3-
J-S08040-21


     conditions which led to the removal or placement of the child
     within a reasonable period of time[,] and termination of parental
     rights would best serve the needs and welfare of the child.
           Unfortunately for Father[,] that’s Father’s situation. He
     cannot or will not remedy the conditions. He’s still living in a
     motel. He did have a substantial period of time where he was not
     in contact with the child. It’s in the best interest of this child for
     her to have permanency.
            This is not a situation in which we’ve rushed the process.
     When I changed the goal a couple of months ago, we were at the
     15[-]month mark. We’re now at the, I think, 20[-]month mark,
     if I’m not mistaken, or very close to it.
           The child needs permanency and Father has not remedied
     the issues that led to the determination of dependency in March
     of 2019. I say that with emphasis because that is quite a while
     ago. [Child] wants to be adopted. Her counsel agrees, her
     guardian [ad litem] agrees[,] and the CASA agrees.
           I have a CASA report from a few months ago, July 20, 2020,
     and part of the reason why I changed the goal back in July of
     2020, we had a hearing right after receiving that report and
     CASA’s [sic] talked to this child almost every other day and knows
     this child very well.
          There is just no doubt in my mind that [Child] wants to be
     adopted, so I’m signing the decree of involuntary termination of
     parental rights for both the Mother and the Father.

N.T., 11/4/20, at 147-48.

     By decree dated November 4, 2020, and entered November 5, 2020,

the court memorialized its decision and terminated Father’s parental rights.

Thereafter, on December 3, 2020, Father, through appointed counsel, filed a

timely notice of appeal, as well as a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The orphans’ court

filed a responsive Pa.R.A.P. 1925(a) opinion.




                                     -4-
J-S08040-21


        On appeal, Father raises the following issue for our review: “Did the

[l]ower [c]ourt abuse its discretion and err as a matter of law as the Agency

failed to meet its burden to terminate Father’s parental rights?” Father’s Brief

at 5.

        In matters involving the involuntary termination of parental rights, our

standard of review is as follows:

        The standard of review in termination of parental rights cases
        requires appellate courts “to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
        2012). “If the factual findings are supported, appellate courts
        review to determine if the trial court made an error of law or
        abused its discretion.” Id. “[A] decision may be reversed for an
        abuse of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
        trial court’s decision, however, should not be reversed merely
        because the record would support a different result. Id. at 827.
        We have previously emphasized our deference to trial courts that
        often have first-hand observations of the parties spanning
        multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
        2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).                “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.” In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).




                                       -5-
J-S08040-21


      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (citation omitted).

      In the case sub judice, the Agency petitioned for termination of parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). We have

long held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination decree pursuant to

subsections 2511(a)(5) and (b), which provide as follows:

                                      -6-
J-S08040-21


           (a) General rule.--The rights of a parent in regard to a
     child may be terminated after a petition filed on any of the
     following grounds:
                                    ...
           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.
                                    ...
        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(a)(5), and (b).

           To satisfy the requirements of Section 2511(a)(5), the
     moving party must produce clear and convincing evidence
     regarding the following elements: (1) the child has been removed
     from parental care for at least six months; (2) the conditions
     which led to the child's removal or placement continue to exist;
     (3) the parents cannot or will not remedy the conditions which led
     to removal or placement within a reasonable period time; (4) the
     services reasonably available to the parents are unlikely to
     remedy the conditions which led to removal or placement within



                                     -7-
J-S08040-21


       a reasonable period of time; and (5) termination of parental rights
       would best serve the needs and welfare of the child.

In re B.C., 36 A.3d 601, 607 (Pa.Super. 2012) (citation omitted).7

       In the case at bar, in concluding grounds for termination of Father’s

parental rights pursuant to Section 2511(a)(5) exist, the orphans’ court

reasoned:

              The [c]ourt did not err or abuse its discretion in terminating
       Father’s parental rights under 23 [Pa.C.S. §] 2511(a)(5). The
       [c]ourt will address the following sub[-]issues under Father’s
       Statement of Matter’s [sic] Complained of issue three: 1) “the
       Agency was to provide a team to help Father but as a result of
       [COVID-19], the Agency did not provide this team for a number
       of months; 2) since a team was assigned, Father has been very
       cooperative with the team; 3) [F]ather continues to be employed
       on [a] full[-]time basis; 4) the only real goal to obtain is housing
       which a team would be able to help him with; 5) under [COVID-
       19], it is known that [it] is more difficult to obtain housing due to
       regulations regarding evictions and things of that kind; and 6)
       there is no basis to find that Father cannot remedy the
       circumstances which resulted in placement of the child in a
       reasonable amount of time.”
       A. The Agency’s Delay in Establishing a Team for Father
             The [c]ourt did not err or abuse its discretion in terminating
       Father’s parental rights despite the Agency’s delay in establishing
       a team for Father. The [c]ourt was not persuaded that having a
       team sooner or longer would have enabled Father to accomplish
       his goals. Notably, Father was absent for the latter eight months
       of the first thirteen months in attempts to avoid incarceration by
       law enforcement. Prior to this period, Father was sporadic and

____________________________________________


7  We observe that Sections 2511(a)(5) and (b) both require a court
considering a termination petition to assess the needs and welfare of the
relevant child or children. However, the needs and welfare analysis required
by Section 2511(a)(5) is distinct from the needs and welfare analysis required
by Section 2511(b), and thus, must be addressed separately. See In re
C.L.G., 956 A.2d 999, 1009 (Pa.Super. 2008) (en banc).


                                           -8-
J-S08040-21


     incompliant with the Agency. Additionally, by the time Father did
     return the Agency was in midst of widespread shutdowns due to
     [COVID-19]. Had Father been compliant or even present during
     the latter eight months, the Agency could have provide[d] him the
     services in a more timely fashion. Accordingly, placing blame on
     the Agency or even [COVID-19] for his own short[-]comings is
     misplaced.
           Moreover, Father moved for the fifth time to another motel
     during the same month that a team was provided for Father.
     Further, the advocate team member requested documentation to
     determinate Father’s income. While Father did provide a letter
     from his boss stating that he was employed, Father refused to
     comply with the advocate’s request for a pay stub or some sort of
     documentation to determine his income. Accordingly, despite the
     team’s efforts for over two months, Father simply would not
     provide documentation to verify that he could in fact provide
     adequate income for housing and [Child]’s other needs.
     Therefore, the [c]ourt did not err or abuse its discretion in
     terminating Father’s rights.
     B. Father’s   Cooperation    with   the   Team   and   Employment
     Compliance
           The [c]ourt did not err or abuse its discretion in terminating
     Father’s parental rights because Father was not entirely
     cooperative with the team. As noted above, Father did not
     cooperate by providing documentation to verify approximate
     income in order for the team to assist with housing. This was one
     of the main reasons a team was put in place. Additionally, the
     [c]ourt notes that Father was aware of [] the documentation from
     his employer that states that Father is a full-time employee but
     did not provide approximate income was insufficient. Yet, Father
     did not seek to remedy this problem. Accordingly, the [c]ourt did
     not err or abuse its discretion.
     C. A Team’s Ability to Remedy Father’s Housing Issues
           The [c]ourt did not err or abuse its discretion because the
     team could not help Father because he refused to provide the
     team with most essential information, income documentation
     request, to aid in his housing search. Additionally, testimony was
     given that Father’s household has expanded to include his
     paramour along with his other two children which seemed to
     provide more obstacles in obtaining suitable housing for [Child].
     This [c]ourt would opine that given Father’s roadblocks to
     appropriate housing appeared to be his own doing in that he did

                                    -9-
J-S08040-21


     not comply with the team’s request for income receipts and that
     he has prioritized his paramour over [Child]. Thus, the [c]ourt did
     not err or abuse its discretion in terminating Father’s parental
     rights.
     D. [COVID-19]’s Impact on Father’s Housing Issues
            The [c]ourt did not err or abuse its discretion in terminating
     Father’s parental rights because [COVID-19] was not the sole
     barrier to Father’s housing issues. The [c]ourt was not persuaded
     that [COVID-]19 regulations on housing are an appropriate excuse
     in this case. As noted above, Father was either incompliant with
     the Agency or absent until April 2020. The fifteen[-]month period
     for the dependency for [Child] was May 2020.               As further
     discussed in the preceding paragraphs, Father’s inability to comply
     with the team provided by the Agency only bolsters this [c]ourt’s
     decision to terminate his parental rights. Accordingly, to claim
     that [COVID-19] caused his inability to obtain proper housing is
     simply inaccurate. Therefore, the [c]ourt did not err or abuse its
     discretion in terminating Father’s parental rights.
     E. Father’s Ability to Remedy the Housing Issues within
     Reasonable Time
           The [c]ourt did not err or abuse its discretion in terminating
     Father’s rights because a reasonable time to remedy the housing
     issues has expired. Father has had twenty months to meet the
     Agency’s goals. Additionally, Father also could not comply with
     the team’s request for documentation over the two[-]month
     period they were placed with him to assist him with his
     environmental conditions. Further, Father’s pattern of bouncing
     from one motel to another, running from the law, and placing
     blame on other parties simply did not persuade this [c]ourt that
     he had the capability of remedying the goals set forth by the
     Agency. Accordingly, the [c]ourt did not err or abuse its discretion
     in terminating Father’s paternal rights under 23 [Pa.C.S. §]
     2511(a)(5).

Orphans’ Court Opinion, 12/21/20, at 7-10 (citations to record omitted)

(footnotes omitted).




                                    - 10 -
J-S08040-21


       However, while Father acknowledges that housing still remained an

issue, as he still resided in a motel,8 Father argues that the court erred in

determining that he could not remedy any housing deficiencies within a

reasonable amount of time. Father’s Brief at 18-23. He asserts, “There was

no testimony presented to support the position that the condition cannot be

remedied within a reasonable period of time.” Id. at 20. Father continues,

       There is no basis to state that Father could not remedy this
       situation within a reasonable period of time. Despite this, that is
       exactly what the [l]ower [c]ourt did. Such a determination by the
       [l]ower [c]ourt is an error of law or an abuse of discretion. It
       appears that the [l]ower [c]ourt disregarded the totality of the
       evidence and instead picked out certain statements to support the
       decision it wanted to enter.


Id. at 22-23. Father points to the fact that the team, which was supposed to

be assigned in order to help him obtain appropriate housing, did not

materialize until five months after set forth as a goal in a March 2020 Family

Service Plan. Id. at 19. Further, the Agency filed its termination petition one

week after the team opened Father for services. Id. at 19-20. Nonetheless,

Father indicates that the team confirms that he was cooperative and compliant

and made efforts to apply for housing and that any difficulty did not appear to

be related to finances. Id. at 20-21. Further, although he worked “under the

table,” he showed proof of employment in the form of a letter from his


____________________________________________


8Conversely, Father maintains that “the issue of substance abuse has been
addressed by Father.” Father’s Brief at 19.


                                          - 11 -
J-S08040-21


employer.     Id. at 20.     Moreover, Father references difficulties relating to

housing as a result of COVID-19, including obtaining housing. Id. at 21-22.

He therefore contends, “It is unfair to say that if not for [COVID-19], Father

would not have been able to obtain housing.” Id. at 22. Lastly, Father argues

that Child’s needs and welfare do not support termination.9 Id. at 23-24.

       A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(5). As we discern no abuse of discretion

or error of law, we do not disturb the court’s findings. See T.S.M., 71 A.3d

at 267.

       The record reveals the conditions leading to Child’s removal still existed

and were not likely to be remedied in a reasonable amount of time. Agency

caseworker, Kirk Everts, testified that Father had not obtained or maintained

stable housing. N.T., 11/4/20, at 115. This was confirmed by Pressley Ridge

family advocate, Evelyn Kunce, who categorized Father’s housing progress as

“minimal” and acknowledged that his current housing situation was not

appropriate for Child.10 Id. at 87. Moreover, at the time of the hearing, Child

had been in the care of the Agency for approximately twenty months.

____________________________________________


9 Father presents an argument that combines his discussion of this aspect of
Section 2511(a)(5) with his discussion as to Section 2511(b). Father’s Brief
at 23-24.

10Mr. Everts additionally expressed concerns relating to substance abuse,
specifically, alcohol. N.T., 11/4/20, at 123-24.



                                          - 12 -
J-S08040-21


Stipulation of Counsel, 10/30/20, at ¶ 7.          Further, the referral to Pressley

Ridge had been made and a team opened for services for approximately four

months, since August 2020.11 N.T., 11/4/20, at 73, 83-84, 122.

       As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006).     Hence, the record substantiates grounds for termination under

subsection (a)(5). See In re B.C., 36 A.3d at 607.

       We next turn to whether termination was proper under Section 2511(b).

As to Section 2511(b), our Supreme Court has stated as follows:

       [I]f the grounds for termination under subsection (a) are met, a
       court “shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child.” 23 Pa.C.S.
       § 2511(b). The emotional needs and welfare of the child have
       been properly interpreted to include “[i]ntangibles such as love,
       comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
       (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
       this Court held that the determination of the child’s “needs and
       welfare” requires consideration of the emotional bonds between
       the parent and child. The “utmost attention” should be paid to
       discerning the effect on the child of permanently severing the
____________________________________________


11We further observe that there is an indication that Father was unwilling to
engage in services at or around the time of Child’s adjudication and disposition
and that a June 2019 Status Review Order reflects a prior referral to a Pressley
Ridge Family Engagement Team with reported unsuccessful attempts to
contact Father by the team. Stipulation of Counsel, 10/30/20, at ¶ 6; Status
Review Order, 6/27/19, at 1-2; Order of Adjudication and Disposition,
3/25/19, at 1.

                                          - 13 -
J-S08040-21


        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.
              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)).

        In the case sub judice, as to Section 2511(b) and Child’s best interests,

the orphans’ court stated:

                                       - 14 -
J-S08040-21


            The [c]ourt will address the following sub[-]issues under
     Father’s Statement of Matter’s [sic] Complained of issue three: 1)
     “visits with the child and Father go well; 2) testimony was
     presented that Father complied with the majority of goals set forth
     for him in the Family Service Plans; and 3) Father has custody of
     two other children and little or no testimony was presented to
     show what impact termination would have on the minor child and
     her sibling relationships.” As the [c]ourt has already addressed
     the relevant sections under to 23 [Pa.C.S. §] 2511(a), the sub[-
     ]issues will only be addressed as each relates to 23 [Pa.C.S. §]
     2511(b).
     A. Visits with Father
            The [c]ourt did not err or abuse its discretion in terminating
     Father’s parental rights because a few visits were positive. While
     Father’s initial visits with [Child] dating back to April 2019 to
     August 2019 were fairly consistent, from August 2019 to April
     2020, there were no visits due to Father’s disappearance.
     Following his return in April 2020 to September 2020, Father had
     some telephone visits and [Z]oom visits, some of which he failed
     to attend. Additionally, Father’s in[-]person visits did not occur
     until September 2020 and there were only a handful. Further, the
     [c]ourt could not mak[e] a finding in Father’s favor solely on this
     assertion because of the following assertions by the child’s CASA
     representative:
           This CASA believes the familial bond once shared with
           [Child] and her paternal family (i.e., [Father, his
           paramour,] and [Child’s] three half-siblings) no longer
           exists. [Father]’s complete absence from all aspects
           of parenting [Child] including visitation and
           communication, engagement in [Child]’s education,
           and family celebrations have done irreparable harm to
           the relationship. Initially, [Child] had expressed on
           several occasions to this CASA and others that she
           misses her siblings and her father. This CASA spoke
           directly with both [Father and his paramour] to
           attempt to impress the importance of a continued
           relationship with [Child] but [Father] is resistant to
           services. [Father] did admit to abusing alcohol to his
           CASA. [Child] no longer asks to speak with [Father].
     [CASA Report, 7/20/20], at 4.
            The caseworker’s testimony also indicated that the positive
     visits were not due to a parent[-]child bond.

                                    - 15 -
J-S08040-21


              Q. And when you weigh the bond the minor child has
              with the foster family versus Father, where does the
              stronger parental bond lie?
              A. That’s a tough question in the respect that I haven’t
              seen them as [--] it’s hard to say because I really
              haven’t seen them as child/parent. I see them in very
              positive visits. However, [Foster Mother] provides a
              more, I guess, family[-]oriented bond is a good way
              to do it.[12]
              THE COURT: Sir, you described [Child]’s bond with her
              Father as being a good and positive bond. Do you
              think that she would suffer any emotional harm, if that
              bond were severed?
              A. I think [she] would be upset, but I don’t think there
              would be lasting emotional harm.
       [N.T., 11/4/20,] at 110, 115. Moreover, Father never made any
       other efforts to reach out to the [A]gency to check on her
       wellbeing, the progress on her therapy, showed any interest in
       attending any medical or extracurricular activities, or sent letters
       or gifts to [Child]. Accordingly, to claim that the few visits that
       he participated in over the last year went well were not dispositive
       to this [c]ourt. Thus, this [c]ourt did not err or abuse its discretion
       in terminating Father’s parental rights.
____________________________________________


12Critically, the CASA highlighted and confirmed Child’s positive relationship
with her foster mother and her desire to be adopted. The CASA stated:
             So[,] I have the accessibility to [Child] on a regular basis
      and I do talk to her far more than the once a month required for
      CASA. I speak with her probably almost every other day through
      different channels.
             But she does -- just to reiterate what everyone else has
      said, she definitely wants to be adopted. She does have certain
      family members that she feels very connected to and she has
      expressed that she wants to maintain that connection to them.
             But she is -- I’ve also been able to observe her in the [foster]
      home and she’s very bonded with the other children in that home
      and definitely [Foster Parents]. I think she’s looking forward to
      this being resolved so that she can move forward to continuing to
      flourish in that home.
N.T., 11/4/20, at 144. The CASA then responded, “Yes,” when asked by the
court, “So you think that she wants to be adopted?” Id.

                                          - 16 -
J-S08040-21


     B. Father’s Compliance with the Agency’s Goals.
            The [c]ourt did not err or abuse its discretion in terminating
     Father’s parental rights because quantity does not equal quality
     when a child’s best interests and permanency are at stake. This
     [c]ourt would note that despite Father’s completion of some of the
     numbered goals items, the crucial goals which would have allowed
     Father to properly care for [Child] were not completed. These
     goals relate to the housing and employment issues that were
     discussed in great detail above. Additionally, this [c]ourt heard
     testimony from the caseworker that there was an alcohol concerns
     [sic] dating back to September 2020.
           Q. As we sit here today, are you concerned about
           current drug or alcohol issues with Father?
           A. Yes.
           Q. Why?
           A. I observed a video that occurred on September 10th
           thereabout, where [Father] got into a verbal
           argument with two individuals in the parking lot of his
           motel, and one of the individuals had a firearm on
           him. Instead of going into the room and closing the
           door and calling the police, he continued to engage.
           Q. Was Father charged as a result of this?
           A. No.
           Q. Were there drugs visible on this video?
           A. No.
           Q. But you have concerns of drug usage because of
           that?
           A. I have concerns about alcohol use because of the
           sound of his voice.
     [Id.] at 123-24. Given Father’s recent DUI and his inability to
     comply with major [sic] mentioned above, the [c]ourt found the
     Caseworker’s testimony concerning for the stability and safety of
     [Child]. Therefore, the [c]ourt did not err or abuse its discretion.
     C. [Child]’s Relationship with her Siblings that are still in Father’s
     Care
          The [c]ourt did not err or abuse its discretion in terminating
     Father’s parental rights. In response to Father’s allegations that
     no evidence was presented regarding the affect the termination

                                    - 17 -
J-S08040-21


     would have on [Child]. and her siblings in Father’s care, the
     [c]ourt would response that Father did not properly object in order
     to preserve this for appeal under [Pa.R.A.P.] 302(a). However,
     the [c]ourt would offer that evidence was offered through the
     incorporation of the July 20, 2020 CASA Report. Notably, that
     report volunteered that there was little bond between [Child],
     Father, and the half[-]siblings in Father’s care.
           Moreover, the [c]ourt was not persuaded by Father’s
     assertion that his rights should not be terminated because he still
     has custody of the other two minor children. Specifically, the
     Agency currently has an open case with Father and the other two
     children in his care.       Accordingly, Father’s assertion was
     unpersuasive.
           Finally, the [c]ourt would reiterate and offer the following
     additional rationales:
           THE COURT: Unfortunately for Father[,] that’s
           Father’s situation. He cannot or will not remedy the
           conditions. He’s still living in a motel. He did have a
           substantial period of time where he was not in contact
           with the child. It’s in the best interest of this child for
           her to have permanency.
           This is not a situation in which we’ve rushed the
           process. When I changed the goal a couple of months
           ago, we were at the 15[-]month mark. We’re now at
           the, I think, 20[-]month mark, if I’m not mistaken, or
           very close to it. The child needs permanency and
           Father has not remedied the issues that led to the
           determination of dependency in March of 2019. I say
           that with emphasis because that is quite a while ago.
           [Child] wants to be adopted. Her counsel agrees, her
           guardian ad litem agrees and the CASA agrees. I have
           a CASA report from a few months ago, July 20, 2020,
           and part of the reason why I changed the goal back in
           July of 2020, we had a hearing right after receiving
           that report and CASA’s [sic] talked to this child almost
           every other day and knows this child very well.
           There is just no doubt in my mind that [Child] wants
           to be adopted, so I’m signing the decree of involuntary
           termination of parental rights for both the Mother and
           the Father.



                                     - 18 -
J-S08040-21


      [N.T., 11/4/20,] at 147-48. Therefore, this [c]ourt did not err or
      abuse its discretion by involuntarily terminating Father’s parental
      rights under 23 [Pa.C.S.] § 2511(b).

Orphans’ Court Opinion, 12/21/20, at 11-16 (some citations to record

omitted) (footnote omitted) (footnote added).

      Father, however, argues that the orphans’ court erred in finding that

Child’s needs and welfare favored termination. Father’s Brief at 23-24. He

states:

      The [l]ower [c]ourt felt that the best needs and welfare of the
      child were met by terminating Father’s parental rights. It is
      argued that this is an error. The minor child enjoys seeing her
      Father and the visits were very appropriate. The only issue is
      that[,] because of [COVID-19], Father was not able to have in-
      person visits with the minor child for several months. He was
      permitted to have these visits on September 1[,] which happened
      to be the day the Agency filed to terminate his parental rights. It
      is easy for the caseworker to testify that the minor child has a
      stronger bond with the foster family. After all, it is the Agency
      that sought termination of parental rights. The Team testified as
      to the relationship between Father, the minor child and the
      siblings. The [l]ower [c]ourt erred in not giving more weight to
      this testimony.

Id. at 23-24.

      Upon review, we again discern no abuse of discretion.        The record

supports the trial court’s finding that Child’s developmental, physical, and

emotional needs and welfare favor termination of Father’s parental rights

pursuant to Section 2511(b). See T.S.M., 71 A.3d at 267. Significantly, the

evidence reveals that Child was placed in a pre-adoptive home where she had

resided for approximately fifteen months and was doing well. N.T., 11/4/20,

at 109, 114-15. Agency caseworker, Keith Everts, described Child as “very

                                    - 19 -
J-S08040-21


easy and confident” and “comfortable” in the foster home. Id. at 109, 115.

Despite a bond with Father, Mr. Everts observed a positive bond between Child

and her foster family, particularly a parent-child bond with her foster mother.

Id. at 109-10, 115. Likewise, the CASA recounted a positive bond between

Child and her foster family.   Id. at 144.   Moreover, as reported by Child,

counsel for Child, and the CASA, Child desired to remain with foster parents

and to be adopted. Id. at 51-54, 58, 141, 144; CASA Report, 7/20/20, at 6

(unpaginated). Hence, Mr. Everts testified that he did not believe any harm

would result from severing any such bond with Father. Id. at 115.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the orphans’ court appropriately terminated

Father’s parental rights under 23 Pa.C.S. § 2511(a)(5) and (b).

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/14/2021




                                    - 20 -